        Case 9:20-cv-00187-DWM Document 8 Filed 01/28/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

PENN-STAR INSURANCE                                 CV 20–187–M–DWM
COMPANY,

                     Plaintiff,
                                                           ORDER
vs.

SUMMIT PROPERTY
MANAGEMENT, INC.,

                      Defendant.


      Plaintiff Penn-Star Insurance Company having moved to voluntarily dismiss

this action pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

      IT IS ORDERED that all pending motions are DENIED as MOOT and

deadlines VACATED. The case is DISMISSED WITHOUT PREJUDICE.

                  28thday of January, 2021.
      DATED this ___



                                                                14:12 PM
                                       ___________________________
                                       Donald W. Molloy, District Judge
                                       United States District Court
